Title: Thomas Jefferson: Statement of University of Virginia Debts, 5 Jan. 1822, 5 January 1822
From: Jefferson, Thomas
To: 


                        
                        
                            
                            
                        
                    To liberate the Funds—on 1st Jan: 1822.1. A remission of the debt$60.000.2. To liberate the annuities of 1822. & 182330.000$90.000.00Wanted to finish the Buildings$55.564.00Total sum necessary to compleat the buildings and}$145.564.00to liberate the funds of the UniversityIn addition to the aforesaid sum of $145.564, the Rector & Visitors recommend anaugmentation of the Annuity of $15,000. but leave the amount to the discretionof the General Assembly.
                        
                    